                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


ESTATE OF RUBY B. PARR, by
and through Michael Parr, Personal
Representative,

            Plaintiff,
v.                                               Case No. 8:21-cv-764-SCB-SPF

PALM GARDEN OF WINTER HAVEN,
LLC d/b/a Palm Garden of Winter
Haven, ET AL.,

          Defendants.
______________________________/

                                     ORDER

      This cause comes before the Court on Plaintiff’s Motion for Remand. (Doc.

No. 5). Defendants oppose the motion and request oral argument. (Doc. No. 7,

8). The Court finds that oral argument is not necessary, and the Court grants the

motion to remand.

I. Background

      Plaintiff Estate of Ruby B. Parr alleges the following in its complaint (Doc.

No. 1-1): On April 27, 2020, during the COVID-19 pandemic, Ruby Parr was

admitted to Defendant Palm Garden of Winter Haven, LLC (“Palm Garden”). Parr

remained at Palm Garden until she was discharged on June 24, 2020, and she died

the next day.
      Plaintiff contends that Defendants Palm Garden, Palm Healthcare

Management, LLC (the entity that operated, managed, and oversaw Palm Garden),

and Samantha Clearwater, NHA (the Administrator of Palm Garden) owed a duty

to Parr to provide her with reasonable care while she was at Palm Garden. Plaintiff

contends that Defendants were negligent in failing to respond to the threat of

COVID-19 in an appropriate manner, such as by: (1) failing to prevent

asymptomatic staff that had been exposed to COVID-19 from coming into work

and interacting with the residents; (2) failing to keep symptomatic residents

quarantined from the general population; (3) failing to provide staff with Personal

Protective Equipment; and (4) failing to implement safety precautions and to

follow the protocols set by the CDC.

      Plaintiff contends that Defendants’ omissions caused Parr to contract

COVID-19. On June 24, 2020, Parr was found unresponsive and was transferred to

Winter Haven Hospital. Parr died the next day, and her cause of death was listed

as COVID-19 pneumonia.

      Plaintiff asserts two claims against Defendants. First, Plaintiff asserts a state

law negligence claim. Second, Plaintiff asserts a state law wrongful death claim.

In response, Defendants removed the case to this Court on the basis of federal

question subject matter jurisdiction under the Public Readiness and Emergency

Preparedness Act (“PREP Act”), 42 U.S.C. §§ 247d-6d, 247d-6e.


                                          2
II. Motion to Remand

      Plaintiff argues that this case must be remanded, because it has asserted state

law claims and there is no federal question jurisdiction in this case. Defendants

have the burden of establishing subject matter jurisdiction. See Estate of Smith by

and through Smith v. Bristol at Tampa Rehabilitation & Nursing Center, LLC,

2021 WL 100376, at *1 (M.D. Fla. Jan. 12, 2021). As explained below,

Defendants have not met their burden.

      A. The PREP Act

      In general, the PREP Act provides that “a covered person shall be immune

from suit and liability under Federal and State law with respect to all claims for

loss caused by, arising out of, relating to, or resulting from the administration to or

the use by an individual of a covered countermeasure if a declaration [required by

the PREP Act] . . . has been issued with respect to such countermeasure.” 42

U.S.C. § 247d-6d(a)(1). A “covered countermeasure” includes a qualified

pandemic or epidemic product, drug, or device. 42 U.S.C. § 247d-6d(i)(1).

“Effective February 4, 2020, the Secretary [of Health and Human Services] issued

a Declaration to provide liability immunity for activities related to medical

countermeasures against COVID-19.” Gunter v. CCRC OPCO-Freedom Square,

LLC, 2020 WL 8461513, at *3 (M.D. Fla. 2020) (citation omitted).




                                           3
      B. Federal Question Jurisdiction

      Defendants argue that Plaintiff’s claims are preempted by the PREP Act, and

as such, this Court has federal question jurisdiction. There are two types of

preemption. The first type—ordinary preemption—“is an affirmative defense that

applies to statutory sections that arguably supersede conflicting state law without

creating the right of removal.” Bolton v. Gallatin Center for Rehabilitation &

Healing, LLC, 2021 WL 1561306, at *6 (M.D. Tenn. Apr. 21, 2021) (quotation

marks and citations omitted). The second type—complete preemption—“is

jurisdictional and is reserved for statutes designed to occupy the regulatory field

with respect to a particular subject and to create a superseding cause of action[.]”

Id. (quotation marks and citations omitted). Thus, only if the PREP Act provides

complete preemption can it be a basis for removal in this case.

      Based on this Court’s research, only one federal court has found that the

PREP Act provides complete preemption. See Garcia v. Welltower OPCO Group

LLC, 2021 WL 492581, at *7 (C.D. Cal. Feb. 10, 2021). However, all of the

federal district court decisions reported on Westlaw that cite to and consider Garcia

have declined to follow its lead. This Court joins with all of the district courts that

have addressed the issue and concluded that the PREP Act does not provide

complete preemption, and thus, it does not provide a basis for federal question

jurisdiction. See, e.g., Bolton, 2021 WL 1561306, at *8; Estate of Smith, 2021


                                           4
WL 100376, at *1; Evans v. Melbourne Terrace RCC, LLC, 2021 WL 1687173, at

*2 (M.D. Fla. Apr. 29, 2021).

III. Conclusion

      Accordingly, it is ORDERED AND ADJUDGED that:

      (1)   Plaintiff’s Motion for Remand (Doc. No. 5) is GRANTED.

      (2)   The Clerk is directed to remand this case to state court, terminate all

pending motions, and close this case.

      DONE AND ORDERED at Tampa, Florida, this 10th day of May, 2021.




Copies to:
Counsel of Record




                                         5
